PER CURIAM.
Appellant appeals from a non-final order appointing a receiver. We affirm.
The trial court did not abuse its discretion in appointing a receiver. See Interdevco, Inc. v. Brickellbank Savings Association, 524 So.2d 1087 (Fla. 3d DCA 1988); Carolina Portland Cement Co. v. Baumgartner, 99 Fla. 987, 128 So. 241 (1930).
It was not error for the trial court to require only the receiver to post a bond. Shops of Sunset, Ltd. v. Cohen, 551 So.2d 1272 (Fla. 3d DCA 1989); Boyd v. Banc One Mortgage Corp., 509 So.2d 966 (Fla. 3d DCA 1987).
Affirmed.